IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Woodward Township Municipal                     :
Corporation of Clinton County,                  :
Pennsylvania                                    :
                                                :
                       v.                       : No. 704 C.D. 2020
                                                : No. 733 C.D. 2020
Dunnstable Township Municipal                   : ARGUED: April 15, 2021
Corporation of Clinton County,                  :
Pennsylvania,                                   :
                        Appellant               :

BEFORE:        HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION BY
SENIOR JUDGE LEADBETTER                                               FILED: May 12, 2021

               This matter involves a boundary line dispute between Woodward
Township and Dunnstable Township, both second class townships in Clinton
County. Dunnstable Township appeals from the July 27, 2020 corrected order1 of
the Court of Common Pleas of Clinton County2 confirming the decision of the board
of boundary commissioners, which found by a vote of two-to-one in favor of
Woodward Township that the boundary line it advocated, referred to as the
“Kimberly line,” reflected the proper location of the boundary between the two
townships.



    1
      The instant appeal is docketed at Numbers 704 C.D. 2020 and 733 C.D. 2020, which were
consolidated. The first appeal was from an initial order entered by the trial court and the second
from a corrected order.

    2
      The Honorable John B. Leete, Senior Judge of the Court of Common Pleas of Potter County,
specially presided.
                The dispute arose in the late 2000s when a Woodward Township
supervisor noticed that the boundary line depicted on the Clinton County Geographic
Information System (GIS) Department’s maps did not coincide with tax parcel maps.
Eventually, in 2017, Woodward Township filed a petition in the trial court for the
appointment of a board of boundary commissioners under Section 302 of the Second
Class Township Code.3 The trial court appointed a board of three commissioners in
accordance with the procedure set forth in the Code.4 The commissioners held a
hearing on October 19, 2018, at which the townships presented testimony and
submitted evidence. The commissioners also conducted a view of the disputed
boundary line on November 7, 2018.



    3
     Section 302 of the Second Class Township Code, Act of May 1, 1933, P.L. 103, as reenacted
and amended, 53 P.S. § 65302, provides in pertinent part that upon petition a trial court may
“require the lines or boundaries between two or more townships to be ascertained.”

    4
        Section 303 of the Second Class Township Code provides as follows:

                Upon application by petition, the court shall appoint three impartial
                citizens as commissioners, one of whom shall be a registered
                surveyor or engineer, to inquire into the request of the petition. After
                giving notice to parties interested as directed by the court, the
                commissioners shall hold a hearing and view the lines or boundaries;
                and they shall make a plot or draft of the lines and boundaries
                proposed to be ascertained and established if they cannot be fully
                designated by natural lines or boundaries. The commissioners shall
                make a report to the court, together with their recommendations.
                Upon the filing of the report, it shall be confirmed nisi, and the court
                may require notice to be given by the petitioners to the parties
                interested.

53 P.S. § 65303.

    The three Commissioners were Rodney A. Beard, an attorney; John Curtin, a real estate
professional and appraiser; and Fred Gay, a surveyor.


                                                   2
              The facts, as found by the commissioners (Comm’rs’ Report at pp. 3-
6, Findings of Fact “F.F.” Nos. 1-21), may be summarized briefly as follows, with
further elaboration as necessary in the discussion below. In 1841, Dunnstable
Township was subdivided to create Woodward Township by the court of quarter
sessions of Clinton County pursuant to the law then in place. (Id., F.F. No. 3.) The
1841 boundary between the townships ran north-south. (Id., F.F. No. 4.)
              In 1843, citizens residing in the southwestern portion of Dunnstable
Township requested the court of quarter sessions, again pursuant to the process of
the time, to adjust the boundary line between the two townships so that ground
located on the southwestern side of Dunnstable Township would be annexed into
Woodward Township, effectively moving the southern portion of the boundary line
eastward. (Id., F.F. No. 8.) The commissioners found, with some additional detail,
that “[b]asically the annexation . . . accomplished a subdivision of a rectangular
portion of Dunnstable Township that was 170 perches on its short [east-west] side
and 780 perches on its long [north-south] side.”5 (Id., F.F. No. 10.) In May 1844,
the court of quarter sessions confirmed a report setting forth the new boundary line.
              Among the evidence presented to the commissioners was the testimony
of surveyors engaged by the respective townships in support of their proposed
boundaries: Stanley D. Kimberly, P.L.S., for Woodward Township, and Fred M.
Henry, P.L.S., for Dunnstable Township. (Id., F.F. No. 5.) Neither surveyor could
find the southernmost point of the 1841 boundary line between the two townships.
(Id., F.F. No. 7.) The two surveyors proposed boundary lines which started from a
common point on an island in the Susquehanna River, proceeding north to a stone
monument which marked the former site of a maple tree (denoted in the 1844 court

    5
      A “perch,” in surveyor’s terms, is 16.5 feet. Thus, 170 perches equal 2,805 feet and 780
perches equal 12,870 feet.


                                              3
of quarter sessions’ order as a “sugar,” which both surveyors said meant a maple)
(Id., F.F. Nos. 11-12), and then diverged. From the site of the maple tree, Kimberly’s
proposed boundary line went due north, then turned due west, then turned due north
again. (Id., F.F. No. 13.)
              Henry, on behalf of Dunnstable Township, proceeded from the
assumption that the 1843/1844 surveyor would have left monuments to mark the
division line. (Id., F.F. Nos. 14, 16.) Henry searched for such monuments, which
he believed that he found, and used those to reconstruct a boundary line that tacked
slightly westward from due north with two turns, before turning 90 degrees, slightly
to the south of due west, for a distance of 170 perches.6 (Id. at Discussion, p. 12.)
Henry’s proposed boundary line generally matched the Clinton County GIS line. It
is noted that no personnel from the Clinton County GIS Department testified at the
hearing. (Id. at p. 4, F.F. No. 6.)
              A majority of the commissioners ultimately found Kimberly more
credible, rejecting the assumptions and findings of Henry’s survey and
recommending to the trial court that the Kimberly line be adopted. Dunnstable
Township filed exceptions which the trial court ultimately dismissed. The instant
appeal to this Court followed.
              On appeal, Dunnstable Township raises the following issues,
paraphrased for the sake of concision and to conform to the arguments presented:

              1. The commissioners erred by failing to recognize two
                 cut stone monuments which Dunnstable Township


    6
      Henry further used a 1918 map by the Commonwealth’s Department of Forestry to find the
northernmost point of the boundary of the townships and reconstructed the northern portion of the
boundary by connecting that point to the western end of the 170-perch east-west line.



                                               4
                  asserts take precedence over any other description or
                  source.

               2. Woodward Township is attempting to illegally “annex”
                  a substantial portion of Dunnstable Township, which
                  would require a referendum.

               3. The 1844 court-ordered description of the change in
                  boundary line between the two townships had bearings
                  and distances consistent with the findings of the Henry
                  Survey and did not indicate that the lines were “due”
                  north and “due” west as indicated by Kimberly.

               4. The commissioners failed to take into consideration
                  evidence of acquiescence.7

               Dunnstable Township’s first and third issues, which are essentially to
the effect that the commissioners erred in relying upon Kimberly’s findings over
Henry’s, may be addressed together. Dunnstable Township first argues that the
commissioners erred in “fail[ing] to recognize any cut stone monuments, of the same
size and shape” as a monument that both surveyors recognized (a stone marking
where a maple tree stood), which it contends should take precedence over any
descriptions in the 1844 order. [Dunnstable Twp. Br. at pp. 23-25 (citing authority).]
Dunnstable Township argues that because the 1843 commission had as a member a
surveyor and the 1844 board had as a member a civil engineer, “[i]t is logical to
assume that these professionals required some type of bearings and distances and
would have monuments on the ground in order to establish the boundary. The
placement of the cut stones on the ground is logical along fencerows, and not the
middle of fields, where they can be easily destroyed, or not be easily located.” (Id.

    7
      The issue is listed in Dunnstable Township’s brief as “Woodward Township had the burden
of proof and failed to prove the line established by GIS should be changed, in accordance with the
vote of one of the [c]ommissioners.” (Dunnstable Twp. Br. at p. 8.) However, the argument
presented concerns evidence of acquiescence. (Id. at pp. 32-35.)


                                                5
at p. 26.) Dunnstable Township contends that the Kimberly line was “just a line on
a map, without any field work.” (Id. at p. 27.)
              Dunnstable Township also argues that the 1844 court of quarter
sessions’ order had bearings and distances consistent with the findings of the Henry
Survey and did not indicate that the lines were “due” north and “due” west as
indicated by the Kimberly Survey. (Id. at p. 30.) Dunnstable Township generally
asserts the superiority of Henry’s methods, which included searching for and finding
two additional cut stones (besides the agreed stone marking the site of the maple
tree) and the establishment of a northern point of the original boundary between
townships through the use of a 1918 Department of Forestry map. (Id. at pp. 31-32.)
Dunnstable Township compares these favorably to the Kimberly Survey, which did
not rely upon monuments or seek a northern ending point for the boundary. 8
Dunnstable Township also notes that Henry produced an extensive written report
and Kimberly did not. (Id.) Dunnstable Township argues that the methods available
to measure directions and distances available in 1844 make it “virtually impossible
to believe” that the intent of the parties in establishing the line was to make it
“absolutely ‘due’ north zero degrees and perfectly ‘due’ west at 270 degrees.” (Id.
at p. 32.)
              The Commissioners specifically rejected Henry’s testimony concerning
the monuments, finding the following as fact:

              14. In the retracement survey performed by Henry,
              Henry established certain “search zones,” where he
              searched for monuments that would indicate where the


    8
     As depicted on Woodward Township’s Exhibit 1, which depicts the disputed area, both lines
would terminate at the border of Gallagher Township, which adjoins both Dunnstable and
Woodward to the north.


                                              6
              surveyor of 1843/1844 marked the division line for the
              annexed territory.

              15. No evidence was presented to the Board of
              Boundary Commissioners that the surveyors of 1843/1844
              placed any monuments along the boundary line in
              1843/1844.

              16. Henry assumed that the original surveyors of
              1843/1844 were setting monument stones at every 3,030
              feet. (Transcript Page 61, Line 7).

              17. No evidence was presented to the Board to support
              this assumption by Mr. Henry.

              18. The original source documents did not recite or state
              where any monuments were set by the original surveyors
              in 1843/1844. (Transcript Page 62, Line 14).

(Comm’rs’ Report at pp. 5-6, F.F. Nos. 14-18.) The commissioners buttressed
Kimberly’s finding of a straight north-south dividing line by referring to the 1841
document creating the initial boundary: “The source document for this portion of the
boundary line between Woodward Township and Dunnstable Township as depicted
on Woodward Township’s Exhibit 6, Page 2 of 5,[9] clearly shows the north-south
line being straight; there are no deflections in the north-south line, and the [1844]
line runs parallel to the original 1841 division line between Woodward Township
and Dunnstable Township.” (Id. at 6, F.F. No. 21.)
              In its discussion, the commissioners reasoned as follows:

              Where monuments are doubtful, courses and distances are
              more reliable. [Will v. Piper, 134 A.2d 41 (Pa. Super.
              1957)]. The Board can find no evidence that the
              monuments utilized by Mr. Henry to justify deviations
              from the strict northerly line were intended for that

    9
      Woodward Township’s Exhibit 6, as well as several other exhibits, are omitted from the
reproduced record but appear in the original record.


                                             7
               purpose. To the contrary, the stones were found in fence
               rows and there is no evidence to indicate the stones were
               placed by the surveyors of the original boundary line
               between Dunnstable and Woodward Townships. Indeed,
               during the view of the boundary line, although set stones
               were viewed by the Boundary Commissioners, the set
               stones did not appear to have any relation to the boundary
               line between the Townships. Rather, the set stones viewed
               by the Boundary Commissioners were in fence rows
               between private properties.

(Id., Decision and Report, p. 12.)
               When a trial court appoints commissioners to determine the location of
a municipal boundary, they serve as the fact-finder and possess the exclusive
prerogative to determine the weight of the evidence presented. Adams Twp. v.
Richland Twp., 154 A.3d 250, 258 (Pa. 2017). The commissioners’ determination
“has the force and effect of a jury verdict and, therefore, when there is legally
competent testimony to support the order, it will not be disturbed by a reviewing
court.” Id. at 258-59 (2017) [quoting Robinson Twp. v. Collier Twp., 303 A.2d 575,
577 (Pa. Cmwlth. 1973)]. A reviewing court may not disturb the commissioners’
determination unless they committed an error of law or their conclusion was not
supported by competent evidence. Id. at 259; Section 303 of the Code, 53 P.S. §
65303 (when a board files its report and recommendation with the appointing court,
“it shall be confirmed nisi”10).
               Dunnstable Township’s arguments concerning the superiority of
Henry’s Survey are addressed to the weight and credibility given to Kimberly’s


    10
      The Latin word for “unless,” nisi means “([o]f a court's ex parte ruling or grant of relief)
having validity unless the adversely affected party appears and shows cause why it should be
withdrawn.” Adams Twp., 154 A.3d at 259 n.11 [quoting Black's Law Dictionary 1207 (10th ed.
2014)].



                                                8
testimony and the evidence supporting it, not its competency. As correctly stated by
the trial court, our decision is “a simple one—to determine if the decision of the
[c]ommission[ers] is in fact supported by competent evidence, or if an error of law
is present.” (See Trial Ct. Corrected Op. at p. 1.) While Dunnstable Township might
vigorously argue that a different view of the record would reach a different result, it
is not for this Court to set aside one set of assumptions—supported by record
evidence and, significantly, the commissioners’ view of the land involved and
alleged monuments on site—in favor of another set. Thus, these arguments must
fail.
             Dunnstable Township’s second issue is that Woodward Township is
attempting to “illegally annex” a substantial portion of Dunnstable Township which
it contends would require a referendum, citing In re Alterations of Lines of Indiana
and Shaler Townships, 95 A.2d 506 (Pa. 1953) (In re Alterations of Lines), in which
our Supreme Court held that annexation could not be accomplished by proceedings
for alteration of boundary lines.
             Woodward Township differentiates this matter from In re Alterations
of Lines. It notes that In re Alterations of Lines involved two cases where petitions
were brought under a now-repealed provision of the Second Class Township Code,
referred to as the “Alteration of Lines Section,” to alter the lines between the
Townships of Indiana and Shaler, see Petition for Alteration of Lines of Indiana and
Shaler Townships, 92 A.2d 241 (Pa. Super. 1952), and to annex a portion of Buffalo
Township to East Buffalo Township, see In re Boundary Line Between Buffalo and
East Buffalo Townships Union County, 92 A.2d 246 (Pa. Super. 1952). Former
Section 302 of the Second Class Township Code, permitted a court of quarter
sessions, upon petition, to “alter the lines of a township and any adjoining township,



                                          9
borough, or city so as to suit the convenience of the inhabitants thereof.”11 The
Supreme Court, noting the statutory provision of specific notice and voting
requirements for annexations, held that the Alteration of Lines Section could not act
as a substitute for annexation. In re Alterations of Lines, 95 A.2d at 509.12
               Woodward Township further notes this Court’s holding in In re
Establishment of Boundary Between Collier Township and Robinson Township, 360
A.2d 841, 842 (Pa. Cmwlth. 1976), that the failure of the General Assembly to


    11
       Section 302 of the Second Class Township Code, Act of May 1, 1933, P.L. 103, repealed
and replaced by Section 302 of Act of Nov. 9, 1995, P.L. 350, 53 P.S. § 65302 (current law). See
Section 3701(c) of Act of Nov. 9, 1995, P.L. 350, 53 P.S. § 68701(c) (“[a]ll other acts and parts of
acts inconsistent with this act are repealed”).
    12
       The Supreme Court discussed the differentiation between an “alteration of lines” under the
Alteration of Lines Section and an “annexation” as follows:

               What . . . are the factors marking the difference between proceedings
               to effect an ‘annexation’ and proceedings to effect an ‘alteration of
               boundary lines'? They would seem to be, first, the amount of the
               territory involved in the change, and, second, the real objective to
               be accomplished. Ordinarily the desire to alter a boundary line arises
               because of some dispute in regard to it, or because it may be
               uncertain, or may happen to divide an owner's land, or may so
               awkwardly meander in its course as to require straightening, the
               change in each of these cases involving but a comparatively
               negligible detachment of territory on the one side and its addition to
               the other side of the original boundary. Where, however, the avowed
               purpose to be accomplished is to detach from the one political
               subdivision a substantial portion of its territory and to annex it to the
               other, the reason for the change being based on some such
               consideration as relative school facilities, questions of taxation and
               assessed valuations of property, social conveniences, or the like, the
               proceeding becomes obviously one of annexation and the alteration
               in the boundary line merely incidental to the accomplishment of the
               larger objective.

In re Alteration, 95 A.2d at 507-08.



                                                 10
comply with a 1968 Amendment to the Pennsylvania Constitution13 to enact uniform
legislations regarding changes to municipal boundaries “would invalidate all
preexisting statutory provisions establishing procedures for boundary changes,”
resulting in the only constitutionally valid procedures for making boundary
alterations being initiative and referendum. Id. at 842; see also Middle Paxton Twp.
v. Borough of Dauphin, 308 A.2d 208, 211 (Pa. Cmwlth. 1973) (deeming invalid the
statutory annexation procedure under former Section 427 of the Borough Code14
because Article IX, Section 8 “necessarily abrogat[ed] the preexisting legislation
sought to be replaced”), aff’d, Derry Twp. Supervisors v. Borough of Hummelstown,
326 A.2d 342 (Pa. 1974).
                 Woodward Township argues that the current Section 302 permits
parties only to petition the courts of common pleas to “require the lines or boundaries
of townships to be ascertained,” with no provision to alter a boundary line. Thus,
Woodward Township asserts that “there is no longer a concern that a boundary line
dispute brought pursuant to [Section 302] will cause a township to be illegally
annexed, as the commission’s sole duty is to ascertain, or determine, the location of
a municipal boundary, not to alter, or move the location of a municipal boundary.”
(Woodward Twp. Br. at p. 14.)
                 While it cannot be ruled out that a municipality might attempt to misuse
the current provisions of the Second Class Township Code to annex a portion of
another, there is no evidence here that such is the case. In 1843, residents of
Dunnstable Township sought to have a portion thereof annexed into Woodward


    13
         See Pa. Const. art. IX, § 8.

    14
       Section 427 of Act of Feb. 1, 1966, P.L. (1965), as amended, formerly 53 P.S. § 45427,
repealed by Section 30 of Act of May 17, 2012, P.L. 262.


                                             11
Township. In 1844, pursuant to its authority at the time, the court of quarter sessions
granted that relief. Thus, there can be no dispute that an annexation took place—but
in 1844, not 2020.         While the annexation might have been substantial, and
impermissible under current law, those issues are not properly before this Court.
               Finally, Dunnstable Township argues that Woodward Township failed
to prove that the boundary line should be changed, citing the doctrine of
acquiescence,15 which was recognized by our Supreme Court in Adams Township,
154 A.3d at 266. Dunnstable Township points particularly to the testimony of Sergio
Esposito, who owns properties on both sides of the line as indicated by a survey in
2008, and constructed a house in 2009 intending that it be in Dunnstable Township,
which would now be in Woodward Township as a result of the commissioners’
decision. This argument, too, must fail, as the Supreme Court held in Adams
Township that “ascertainment of the true location of the boundary is the primary


    15
       Although Pennsylvania law recognizes the doctrine of acquiescence, there seems to be little
in our cases defining with specificity what the doctrine is. In Moon Township v. Findlay Township,
553 A.2d 500 (Pa. Cmwlth. 1989), this Court quoted a treatise definition of the doctrine which is
sufficient for current purposes:

               Although contrary authority exists, long acquiescence in the
               location of municipal boundaries by the [municipality] and the
               inhabitants thereof where all municipal action and improvements
               have been done under the assumption that such are the boundaries
               will support the conclusion that such are the true boundaries,
               notwithstanding they were not originally so located. Particularly is
               this true where there is doubt as to what the true boundaries were in
               fact, or as to the legality of their establishment, or where personal,
               civil, and political rights have become affixed according to the
               boundaries established by usage.

Id. at 504 [quoting McQuillin, The Law of Municipal Corporations § 7.09 (3d ed. 1988)]; see also
Adams Twp., 154 A.3d at 265 n.15 (setting forth authority in other jurisdictions adopting the
doctrine of acquiescence).


                                                12
means by which such disputes may be resolved,” and only when a boundary cannot
be determined based upon the evidence should resort be taken to “equitable
considerations such as the doctrine of acquiescence.” Id. While the commissioners
did note evidence of acquiescence, (see Comm’rs’ Report, Decision and Report at
p. 13), they considered resort to such evidence unnecessary given their finding that
the Kimberly line was the true boundary line between the townships. Given the
primacy the Supreme Court has assigned to evidence of the true location of the
boundary line, and the finding of such competent evidence here, there are no grounds
to disturb this determination.
             In light of the foregoing, the corrected order of the trial court is
affirmed.


                                      _____________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      President Judge Emerita




                                        13
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Woodward Township Municipal            :
Corporation of Clinton County,         :
Pennsylvania                           :
                                       :
                  v.                   : No. 704 C.D. 2020
                                       : No. 733 C.D. 2020
Dunnstable Township Municipal          :
Corporation of Clinton County,         :
Pennsylvania,                          :
                        Appellant      :


                                    ORDER


           AND NOW, this 12th day of May, 2021, the corrected order of the Court
of Common Pleas of Clinton County is AFFIRMED.



                                     _____________________________________
                                     BONNIE BRIGANCE LEADBETTER,
                                     President Judge Emerita